773 N.W.2d 15 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jeffrey Montreal CURRY, Defendant-Appellant.
Docket No. 138818. COA No. 279254.
Supreme Court of Michigan.
October 7, 2009.

Order
On order of the Court, the application for leave to appeal the March 12, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this case to the Saginaw Circuit Court for the court to make factual findings on the defendant's motion to suppress his statement to police. Although it denied defendant's motion by order of April 11, 2007, the circuit court failed to make factual findings or set forth its reasons for denying the motion. As a consequence, the Court of Appeals lacked a factual basis for considering whether the circuit court properly admitted the defendant's statement.
We do not retain jurisdiction.